ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Applicant respectfully submits the Examiner has failed to establish a prima facie case of obviousness. O’Brien’s multilayer film has a core layer, an upper skin layer, and a lower skin layer. O’Brien repeatedly states that the lower skin layer requires silicone oil. O’Brien, abstract, 2:25 – 30, 2:43 – 46, 3:8 – 10, 5:18-6:2, 7:54 – 55, claim 1 (8:41). Hence the intended purpose of O’Brien is the provision of a multilayer film having a lower skin layer containing silicone oil. O’Brien’s required silicone oil in the lower skin layer is directly inapposite Applicant’s skin layers that are void of silicone, as acknowledged by the Examiner. Office Action, p. 5 (‘O’Brien does not teach the skin layers are void of silicone slipping agents.’)” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed in the office action, it would have been obvious to a person of ordinary skill in the art to substitute the silicone oil slipping agent taught by O’Brien with another slip agent known to one of ordinary skill in the art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Pope fails to fulfill the deficiencies of O’Brien…Pope states over and over that its sealant layer requires ‘greater than 0.5 weight percent slip additive.’ Pope, 9:20-22, 10:25-26, 12:24-26, 14:17-18, 15:27-28. Properly reading Pope in its entirety, the skilled artisan would immediately understand that any hypothetical combination of Pope with O’Brien would entail a multilayer film with a sealant containing ‘greater than 0.5 wt% slip additive’ (greater than 5,000 ppm slip additive) as required by Pope. However, Applicant’s claimed skin layers each contains 2,000-3,500 ppm slip agent. Applicant’s multilayer film with 2,000-3,500 ppm slip agent in each skin layer is outside the scope of the hypothetical Pope/O’Brien combination which would contain at least 5,000 ppm slip additive in sealant layer as required by Pope” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. It would have been obvious to one of ordinary skill in the art to substitute the type of slip agent taught by Pope, but not necessarily the amount. The amount of slip agent used is dependent on the intended use. 
Not all elements of a secondary reference must be incorporated into a primary reference in order for the combined teaches of the references to be obvious to one of ordinary skill in the art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Moreover, the Examiner’s attempt to replace O’Brien’s silicone oil with Pope’s amide slip additive lacks rational basis…Applicant respectfully submits the Examiner’s ‘equivalence’ reasoning is not proper obviousness inquiry. Rather, In re Gordon is dispositive: ‘the mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification.’ In re Gordon, 733 F.2d 900 (Fed. Cir. 1984). It is understood various slip agents exist other than silicone oil. However, the mere fact that other slip agents exist – and nothing more – is not enough to establish obviousness” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The courts have held that “The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrography. This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.” See MPEP 2144.06.II.
With regard to the current rejection, Pope provides evidence that both silicone oil and fatty acid amide compounds are known slip agents in the art of polyolefin-based flexible food packaging. Therefore, based on the standard set in MPEP 2144.06.II, the Examiner has provided strong evidence of obviousness in substituting one slip agent for another in a polyolefin-based composition for flexible food packaging.
Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.II.

Applicant argues, “Regarding Applicant’s unexpected results, the Examiner alleges ‘the cited prior art (O’Brien) teaches the presence of both slip agent and anti-block agent in the outermost layers in the claimed amounts.’ Office Action, p. 12. The Examiner’s allegation is factually inaccurate. O’Brien’s lower skin layer requires silicone oil, whereas Applicant’s claims expressly state ‘each skin layer is void of silicone.’ Each of Applicant’s inventive examples is void of silicone oil. O’Brien requires silicone oil whereas Applicant’s claimed skin layers are void of silicone. The Examiner’s statement regarding the unexpected results is inaccurate” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First,  as previously discussed in the final action of 3/18/2022, Applicant’s working examples are not consistent with the claimed subject matter. A showing of unexpected results must be reviewed to see if results occur over the entire claimed range. See MPEP 716.02(d).
Second, Applicant’s comparative examples are void of any slip agent, which is not a reasonable comparison to O’Brien, which Applicant’s has repeatedly argued contains silicone oil slip agent. For Applicant’s arguments against O’Brien to have merit, a showing of skin layers containing silicone oil vs. other slip agents would be necessary to demonstrate Applicant’s assertion that it would be unexpected that silicone oil is not an equivalent to other known slip agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781